DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to the amendment of claim 10 and the cancellation of claims 1-9.  Currently claims 10-21 are pending.

Allowable Subject Matter
Claims 10-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach nor render obvious the subject matter of independent claim 10 of a method of making an antenna structure comprising forming a mold compound layer, forming a cavity in the mold compound layer, attached the mold compound layer to a printed circuit board, applying a cover layer over the cavity to enclose the cavity, hardening the cover layer, applying a conformal shield layer on a first surface of the mold compound layer and the hardened cover layer, the mold compound layer being a single layer with a portion of a thickness that extends from the conformal shield layer to the printed circuit board, and shaping the conformal shield layer to define a planar antenna structure.
The closest prior art of record, Schlaffer, teaches a method of making an antenna structure comprising forming and attaching a mold compound layer comprising a cavity to a printed circuit board to which a planar antenna is attached; however, Schlaffer does not teach a specific method of forming the antenna structure, does not teach application of a conformal shield layer to the mold compound layer and cover layer, and does not teach that the mold compound layer is a single layer with a portion whose thickness extends from the printed circuit board to the conformal shield layer as required by the independent claim.
Claims 11-21 depend upon claim 10 and are therefore also allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516.  The examiner can normally be reached on Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GALEN H HAUTH/Primary Examiner, Art Unit 1742